DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 11/10/2022. Claims 1-20 were pending. Claims 1-2 were amended. Claims 9-10, 18-18 were withdrawn-currently amended. Claims 9-20 were withdrawn.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicant’s amendment filed on 11/10/2022 along with the remark was sufficient to overcome the examiner’s previous 35 U.S.C 112(b) rejection.
	Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over Nagamoto (US 2019/0311915 A1) in view of Ren (US 2021/0233770 A1), the applicants stated:
	“For example, as noted in 35 U.S.C. 102(b)(2)(C) a disclosure made in a U.S. patent, U.S. patent application publication, or WIPO published application shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2) if, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person. Thus, the AIA  provides that certain prior patents and published patent applications of co-workers and collaborators are not prior art either for purposes of determining novelty (35 U.S.C. 102) or nonobviousness (35 U.S.C. 103). Accordingly, Ren, which was assigned to Applied Materials, Inc. at the time of the current application was filed, is disqualified as prior art against the Applicant's claims. Thus, a prima facie case of obviousness has not been set forth. 
Thus, claims 1-3, 6, and 8 are patentable over Nagatomo, in view of Ren. Accordingly, the Applicant respectfully requests that the rejection be withdrawn and the claim allowed.”
	The applicant’s amendment along with the remarks with respect to the 103 rejection were moot in view of the new ground of rejection for claims 1-6 as discussed below using new cited prior arts Hwang et al. (US 2002/0139774 A1) along with some of the previous cited prior arts.  It is noted that the examiner does not use Ren as a cited prior art in the 103 rejection as discussed below.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US 2019/0311915 A1) in view of Hwang et al. (US 2002/0139774 A1)
As to claim 1, Nagatomo discloses a method of processing a substrate comprising:
Supplying oxygen (O2) into a processing volume of an etch chamber to react with a silicon-based hardmask (MK1 and/or MK2) atop a base layer of ruthenium (Ru) (L2) to form a covering of an SiO-like material over the silicon=based hard mask layer (MK1 and/or MK2) (Fig 1 S14, Fig 3-Fig 4A-4C; Fig 5A-5D, paragraph 0036-0037, 0070-0094);
Etching the base layer of ruthenium using at least one of O2 or chlorine (Cl2) (Fig 1 S14, Fig 3-Fig 4A-4C; Fig 5A-5D, paragraph 0036-0037, 0070-0094);
As to claim 1, Nagatomo fails to disclose supplying nitrogen (N2) to sputter some of the SiO-like material onto an exposed ruthenium sidewall created during etching.  However, Nagatomo clearly discloses forming a protective film comprises SiO using a gas comprises O2 and N2 (See paragraph 0060).
Hwang teaches supplying nitrogen (N2) to sputter some of SiO material onto exposed metallic sidewall created during etching of using O2, wherein the metallic sidewall layer comprises platinum or ruthenium (See Fig 1A, Fig 2A, paragraph 0038-0039, Table 1, paragraph 0043, 0057).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagatomo in view of Hwang by supplying nitrogen (N2) to sputter some of SiO material onto exposed ruthenium sidewall created during etching ruthenium using O2 because the sputter deposit material is more easily etched than said metal-containing layer during the subsequently plasma etching of said metal-containing layer (See abstract, paragraph 0012-0013)
As to claim 2, Hwang teaching tuning the exposed metal sidewalls by adjusting a flow rate of nitrogen such as 50 sccm, 100 sccm or 15 sccm to sputter the silicon oxide material (214) to control an amount of the base layer of metal that is etched, wherein the metal layer includes platinum or ruthenium (See paragraph 0038-0043, Table 1, 2).
As to claim 6, Nagatomo the silicon based hardmask layer comprises at least one of silicon oxide (paragraph 0060), silicon nitride (0062).

6.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US 2019/0311915 A1) and Hwang (US 2002/0139774 A1) as applied to claims 1-2, 6 above, and further in view of Mullick et al. (US 2019/0348322 A1).
As to claim 3, Nagatomo discloses etching the base layer of ruthenium (L2) to form multiple lines (See Fig 5C, 5D).  Nagatomo does not explicitly disclose that the multiple line are interconnect lines.  Hwang also teaches to form conductive structure wherein the conductive structure comprises a plurality of ruthenium structure (Fig 1A-2A, paragraph 0038).  Mullick teaches to form multiple interconnect lines structure by etching process (paragraph 0004, 0093, 0098, 0201).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagatomo and Hwang in view of Mullick by etching the base layer of ruthenium (L2) to form multiple interconnect lines because equivalent and substitution of one for the other would produce an expected result.

As to claim 4, Nagatomo and Hwang fail to disclose or suggest the multiple interconnect lines have a pitch of 14 nm to about 28 nm.  As to claim 5, Nagatomo and Hwang fail to disclose the multiple interconnect lines have a pitch of 24 nm.  
Mullick discloses the multiple interconnect lines have a pitch from about 2 nm to about 500 nm, including example of 5 nm to 50 nm (paragraph 0105, 0165, 0189, 0213, 0273, 0297, overlap applicant’s range of “about 14 nm to about 28 nm” or “about 24 nm”).  
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagatomo and Ren in view of Mullick by performing routine experiments to obtain optimal pitch ranges for the interconnects because it has been held that determination of workable range is not considered inventive.

Allowable Subject Matter
7.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7, the cited prior arts fail to disclose or suggest wherein supplying oxygen (O2) into the processing volume further comprises providing: a source power of about 1500 W at an operating frequency from about 50 kHz to about 150 MHz; a bias power of about 40 W at an operating frequency from about 400 kHz to about 60 MHz; a chuck temperature of about 500 C; a pressure inside the etch chamber of about 10 mTorr; and the oxygen (O2) at about 200 sccm.
As to claim 8, the cited prior arts fails to disclose or suggest wherein etching the base layer of ruthenium further comprises providing: a source power of about 500 W at an operating frequency from about 50 kHz to about 150 MHz; a bias power of about 200 W at an operating frequency from about 400 kHz to about 60 MHz; a chuck temperature of about 500 C; a pressure inside the etch chamber of about 10 mTorr; and the oxygen (O2) at about 200 sccm when used; the chloride (Cl2) at about 40 sccm when used; and the nitrogen (N2) at about 20 sccm to about 200 sccm.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713